Citation Nr: 0706208	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California





THE ISSUE

Entitlement to service connection for bipolar disorder.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 until March 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  Pursuant to the Board's April 2005 remand, the veteran 
was asked in July 2005 and August 2006 letters to provide 
written authorization for the RO to obtain records from 
private psychiatric providers who apparently provided 
psychiatric treatment and evaluation to the veteran in the 
past. 

2.  The July 2005 letter was returned as undeliverable, and 
the veteran did not respond to a follow-up telephone call or 
the follow-up August 2006 letter.       
 

CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
service connection for bipolar disorder has not been provided 
within one year after the date of request, and the claim is 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §  3.158 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  Additionally, the veteran was advised that 
it was essential that he keep the RO informed of his current 
address and phone number and that if the RO was unable to 
find him, his claim might be denied.  A subsequent April 2005 
letter clarified that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  The November 2002 rating 
decision, a September 2003 statement of the case (SOC) and a 
November 2006 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.   The November 2006 SSOC also 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and has obtained available 
VA and private medical evidence to the extent possible 
without the veteran's further cooperation.  As he has not 
provided appropriate authorization for any additional 
pertinent records to be obtained, and has not otherwise 
responded to requests to provide such authorization, the RO 
is not able to undertake any additional development. VA's 
assistance obligations are met.  

II.  Factual Background

The Board's April 2005 Remand found that further development 
of the veteran's claim consisting of an attempt to secure 
additional records of psychiatric treatment the veteran may 
have received during and after service was necessary.  
Pursuant to the remand instructions, the RO asked the veteran 
in an April 2005 letter to identify the private psychiatrist 
who evaluated him in July 1974 and to provide authorization 
for release of the veteran's records by that psychiatrist, 
the Illinois State Hospital and any additional private health 
care providers, so that the RO could obtain records of such 
treatment.  He was also advised that if he had not received 
any private treatment to so advise the RO.  Additionally the 
veteran was asked to identify the approximate dates of his 
treatment at the Brentwood and Minneapolis VA Medical 
Centers.  In response, he provided one VA Form 21-4142 
(authorization to release information to VA) that provided 
dates of VA treatment but did not provide authorization for 
VA to obtain records from the Illinois State Hospital and did 
not identify the psychiatrist who evaluated him in July 1974.  
He also did not indicate that he had not received any private 
treatment.   
In July 2005, the RO sent a follow up letter asking the 
veteran to provide this information.  The letter was returned 
as undeliverable.  The RO subsequently contacted the local 
postmaster to attempt to discover a new address for the 
veteran but was advised that no known address was available.  
The RO also called the telephone number that the veteran had 
listed in his April 2005 response and left a message on the 
answering system for the veteran to contact the AMC.  The 
veteran did not respond to that message.  Finally the RO sent 
the veteran another follow-up letter in August 2006, but 
again received no response.   

As mentioned above, the veteran was advised by the May 2002 
letter that it was essential that he keep the RO informed of 
his current address and phone number and that if VA was 
unable to find him, his claim might be denied.  However, it 
appears that he has either moved without informing VA or has 
simply been unresponsive to requests to complete the action 
requested.  As he has remained nonresponsive for more than 
one year, the Board finds no recourse but to conclude that he 
has abandoned his appeal.  See 38 C.F.R. § 3.158 and Hyson v. 
Brown, 5 Vet. App. 262 (1993).

While optimally the RO should have provided the veteran more 
specific notice regarding the consequence of 
nonresponse/abandonment of a claim under 38 C.F.R. § 3.158, 
the RO did advise him that his claim could be denied if he 
did not stay in communication with the RO; and given that the 
veteran's whereabouts are unknown, the Board finds that no 
useful purpose would be served by remanding the claim for 
provision of such notice.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.



ORDER

The appeal seeking service connection for bipolar disorder is 
dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


